Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 03/09/2020, assigned serial 16/812,730 and titled “Information Processing Apparatus, Information Processing Method and Information Processing Program.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 03/15/2022 have been fully considered and persuasive.  The current amendment includes the combination of elements that amounts to significantly more than the judicial exception.  Therefore, the previous 35 U.S.C. 101 rejection has been withdrawn.
The prior art closest to the subject matter of the claimed invention is the US patent application publication No. US 2019/0212735 A1 (Fujiwara reference) which discloses a control system for delivering a package from a departure location to a destination.  However, there is no description in Fujiwara of any features regarding “acquiring a location, at a planned delivery time of the delivery package, of a user that receives the package, and wherein the location is different from the basic delivery destination, transmits an operation instruction to the autonomous vehicle to cause the autonomous vehicle to deliver the package to the location, and transmits an operation instructions to the autonomous vehicle to cancel delivery of the package where the location is not within a predetermined range from the planned travel route.”
Another cited reference which is the US patent application publication No. US 2019/0250636 A1 (Szubbocsev reference) discloses systems and methods for delivering a package to a location.  The system is configured to transmit routing instructions to a selected autonomous vehicle in corresponding to request for package transportation from the selected autonomous vehicle, and instructing the selected autonomous to navigate to a selected autonomous delivery structure so that the selected autonomous delivery structure deposit the package into the autonomous vehicle.  However, there is nothing in the disclosure of Szubbocsev that describes, teaches, or suggests “acquiring a location, at a planned delivery time of the delivery package, of a user that receives the package, and wherein the location is different from the basic delivery destination, transmits an operation instruction to the autonomous vehicle to cause the autonomous vehicle to deliver the package to the location, and transmits an operation instructions to the autonomous vehicle to cancel delivery of the package where the location is not within a predetermined range from the planned travel route.”
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.


		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667